Title: Thomas Jefferson to David Higginbotham, 19 November 1814
From: Jefferson, Thomas
To: Higginbotham, David


             Saturday. Nov. 19. 14.
          Th:J. will be obliged to mr Higginbotham for the loan of 30.D. in as small bills as convenient, especially Dollar bills if he has them, and some small silver, which shall be soon replaced.also a bushel of salt by the bearer.
          if mr & mrs Higginbotham can take a neighborly dinner with us tomorrow we shall be glad, as at all times to see them.
        